DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This communication is in response to the amendment received on 06/21/2022. Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-10 are drawn to a system, which is within the four statutory categories (i.e. machine). Claims 11-20 are drawn to a method which is within the four statutory categories (i.e. process). 
Step 2A, Prong 1:
Claims 1, 11 and 20 recite: 
“generate treatment visualization data representing an orthodontic treatment plan for a patient's teeth, …; 
transmit the treatment visualization data to a treating professional computer or a patient computer prior to adjustment of the patient's teeth according to the treatment plan; 
receive modified treatment visualization data representing a modified orthodontic treatment plan from the treating professional computer or the patient computer, …; 
transmit, at the request of a treating professional, a clinical check file comprising teeth movements for each stage of the modified treatment plan to a consulting professional for review by the consulting professional; 
process the modified treatment visualization data so as to generate fabrication instructions for fabricating one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan;
transmit the fabrication instructions to a fabrication machine configured to fabricate the one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan”.
These limitations correspond to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The mere nominal recitation of a generic server and generic computers does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Dependent claims also correspond to certain methods of organizing human activities, such as, claim 8 recites “performs office management operations in response to input from a treating professional computer”, claim 10 recites “transmits patient information to a second authorized treating professional computer for consultation in response to input from a first treating professional computer”, claim 12 recites “providing financing options for the patient using one or more financing partner computers”, claim 13 recites “offering an on-line shop geared to the patient's dental requirements”, claim 14 recites “providing office management utilities for a treating professional” and claim 19 recites “providing supplemental services to the patient, including teeth whitening services”. These limitations are directed to managing interactions between people, such as user following rules and instructions to perform each limitation.
Claims 2-7, 9, 15, 16, 17 and 18 are ultimately dependent from Claims 1, 11 and include all the limitations of Claims 1 and 11. Therefore, claims 2-7, 9, 15, 16, 17 and 18 recite the same abstract idea. Claims 2-7, 9, 15, 16, 17 and 18 describe further limitations regarding the basis for generating and transmitting treatment visualization data. These are all just further describing the abstract idea recited in claims 1 and 18, without adding significantly more.  
Therefore, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of a server comprising storage media, treating professional/patient computers, using the server to generate, transmit treatment visualization data, receiving modified treatment data, processing the treatment data to generate fabrication instructions and transmitting the fabrication instruction to a fabrication machine. 
The current specification describes the server and the medical professional/patient computers in par. 40-42:
“[0040] Through the network 102, the patient computers 104-105 can access a health server, for example a dental server 106 that houses dental information. The dental server 106 serves a web site, a portal, a vortal (vertical portal), or a content site for providing dental-related information to interested parties such as dental patients, dentists, orthodontists, and others. When sensitive information is communicated through the dental server 106, such information may be securely encrypted using Secure Socket Layer ("SSL") technology throughout the transaction. The server 106 can be a stand-alone computer or can be a server farm that can distribute processing and communication activity across a computer network so that no single device is overwhelmed. During load balancing, if one server is swamped with requests, excess requests are forwarded to another server with more capacity. 
[0041] The network 102 connects the dental server 106 to one or more treating professional workstations 108-109. The workstations 108-109 allow treating professionals access to a plethora of services provided by the dental server 106 such as patient treatment and office management, among others. The dental server 106 stores information associated with patient history on-line in a secure manner and also provides the treating professional a comprehensive view of the patient's treatment history at any time using a suitable browser, eliminating the need to pull treatment files or charts or to search for misfiled or lost charts. The dental server 106 also provides treating professionals with tools to analyze patient data, for example, tools to reconstruct a 3D model or rendering of the patient's teeth. For example, using the browser, the treating professional can request the dental server 106 to animate the progress of the treatment plan. When the treating professional arrives at a prescription or other final designation or diagnosis, the treatment prescription is used to automatically generate appliances, as described in more detail below. Further, in addition to aiding treating professionals in treating patients, the software allows the treating professional to perform office management, purchasing and other logistical operations using the browser and the dental server 106. 
[0042] In addition to communicating with patients and treating professionals, the dental server 106 can communicate with one or more partners 110 using the network 102. The partners 110, can be product suppliers, service providers, or any suitable commercial entities.”.
The server and the computers in claim steps are recited at a high-level of generality (i.e., as a generic server performing a generic computer function of generating treatment data based on a orthodontic treatment plan) such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 1, 11 and 20 recite “fabricate the one or more orthodontic appliances with the fabrication machine according to the modified treatment plan”, and this limitation correspond to insignificant application (see MPEP 2106.05(g)). 
Additionally, claims recite other additional limitations beyond abstract idea, including functions such as receiving and transmitting data, and these activities are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Claims 1, 11 and 20 have been amended now to recite “wherein the animated display allows for user manipulation through the three or more successive arrangements in both time and space” which correspond to an extra-solution limitation, therefore it is an insignificant extra-solution activity (see MPEP 2106.05 (g)), and does not provide a practical application for the abstract idea. 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform generate treatment data, and receiving/transmitting data steps amounts to no more than mere instructions to apply the exception using a generic computer component. The server and also the medical professional/patient computers described in the current specification as generic computing devices (i.e., as performing generic computer functions) and therefore they do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As it can be seen in the prior art rejection below, Chishti reference discloses “The viewer program allows the clinician to alter the rendered image by manipulating the image graphically. For example, the clinician can reposition an individual tooth by using a mouse to click and drag or rotate the tooth to a desired position.” in col. 18, lines 49-67. Therefore, the feature of “generating the treatment visualization data comprising one or more manipulable 3-D models configured to be displayed in a web browser and is configured to allow a user to modify a position of at least one tooth” are well-understood, routine, conventional computer functions. 
Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6-9, 10-11, 13-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sachdeva et al. (hereinafter Sachdeva ‘553) (U.S. Patent No. 6,315,553 B1), Sachdeva et al. (hereinafter Sachdeva ‘870) (U.S. Patent No. 6,431,870 B1), Chishti et al. (hereinafter Chishti) (US 6,227850 B1) and further in view of “Web-based 3D online crown preparation course for dental students” by Heiko Spallek, DMD, PhD, Ronald Kaiser, Kenneth Boberick, DMD, Daniel Boston, DMD and Titus Schleyer, DMD, PhD, Department of Dental Informatics (1, 5) and Department of Restorative dentistry (3, 4), Temple University School of Dentistry, Philadelphia, USA, University of Applied sciences, Dresden, Germany (2) (hereinafter Spallek).

Claim 1 has been amended now to recite a virtual health-care system for improved generation of digital models for fabricating orthodontic appliances, comprising:
a server comprising storage media (Sachdeva ‘553; abstract) having instructions that if executed cause the server to:
generate treatment visualization data representing an orthodontic treatment plan for a patient’s teeth (Sachdeva ‘553; col. 3, line 63 to col. 4, line 36, col. 8, lines 45-56), wherein the treatment visualization data is stored in a file storage subsystem associated with the server, wherein the treatment visualization data is based at least in part on data received from a dental scanner (Sachdeva ‘553; abstract, col. 3, line 63 to col. 4, line 36, col. 5, lines 3-26), and 
transmit the treatment visualization data to a treating professional computer or a patient computer prior to adjusting of the patient's teeth according to the treatment plan (Sachdeva ‘553; col. 3, line 63 to col. 4, line 36);  
transmit, at the request of a treating professional, a clinical check file comprising teeth movements for each stage of the modified treatment plan to a consulting professional for review by the consulting professional (Sachdeva ‘553; abstract); 
process the modified treatment visualization data so as to generate fabrication instructions for fabricating one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan (Sachdeva ‘553; abstract, col. 4, lines 18-36); and 
transmit the fabrication instructions to a fabrication machine configured to fabricate the one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan (Sachdeva ‘553; col. 3, line 63 to col. 4, line 36 and col. 7, lines 21-43) and;
fabricate the one or more orthodontic appliances with the fabrication machine according to the modified treatment plan (Sachdeva ‘553; abstract and col. 4, lines 31-31).



Sachdeva ‘870:
Sachdeva ‘553 teaches “The web server 86 provides a web page for patients to obtain patient information 92 and for practitioners to access practitioner information 94…the web page may provide information related to the particular patient being treated.” In col. 9, line 65 to col. 10, line 11, but fails to expressly teach “the treatment visualization data comprising one or more manipulable 3-D models of the patient’s teeth, wherein the one or more manipulable 3-D models are (1) configured to be displayed in a web browser via a viewer plug-in module as an animated display of the patient’s teeth moving through three or more successive arrangements…”. However, this feature is well known in the art, as evidenced by Sachdeva ‘870.
In particular, Sachdeva ‘870 discloses this feature in abstract, col. 3, line 46 to col. 4, line 5 and col. 4, lines 40-44. In particular, Sachdeva ‘870 teaches “generating a three dimensional digital model of a desired orthodontic structure” in col. 3, lines 47-48. Sachdeva ‘870 does not specifically teach “three or more digital models of three or more successive tooth arrangements", however, this would be an obvious variant when a system teaches at least one “three dimensional model”, and it would have been obvious to one ordinary skill in the art at the time of the invention to be able to generate three or more models using system of Sachdeva ‘870.
It would have been obvious to one having ordinary skill in the art at the time of the invention to include the aforementioned limitation as disclosed by Sachdeva ‘870 with the motivation of automation of orthodontic treatment and providing a scientific approach to practice of orthodontics (Sachdeva ‘870; col. 4, lines 3-5).

Chishti:
Sachdeva ‘553 fails to expressly teach “the one or more manipulable 3-D models are (2) configured to allow a user to modify a position of at least one tooth of the one or more manipulable 3-D models by clicking on the at least one tooth” nor “wherein the animated display allows for user manipulation through the three or more successive arrangements in both time and space”. However, this feature is well known in the art, as evidenced by Chishti.
In particular, Chishti discloses “The viewer program allows the clinician to alter the rendered image by manipulating the image graphically. For example, the clinician can reposition an individual tooth by using a mouse to click and drag or rotate the tooth to a desired position.” in col. 18, lines 49-67, and “…The graphical representation of the teeth can be animated to provide a visual display of the movement of the teeth along the treatment paths. A level-of-detail compression can be applied to the selected data set to render the graphical representation of the teeth. A human user can modify the graphical representation of the teeth, which causes modifications to the selected data set in response to the instruction from the user. A graphical interface with components representing the control buttons on a video cassette recorder can be provided for a human user can manipulate to control the animation…” in col. 1, line 67 to col. 2, line 10 and “The viewer program also includes an animation routine that provides a series of images showing the positions of the teeth at each intermediate step along the treatment path. The clinician controls the animation routine through a VCR metaphor, which provides control buttons similar to those on a conventional video cassette recorder. In particular, the VCR metaphor includes a "play" button 2006 that, when selected, causes the animation routine to step through all of the images along the treatment path. A slide bar 2008 moves horizontally a predetermined distance with each successive image displayed. Each position of the slide bar 2008 and each image in the series corresponds to one of the intermediate treatment steps described above.” In col. 18, lines 16-28.
It would have been obvious to one having ordinary skill in the art at the time of the invention to include the aforementioned limitation as disclosed by Chishti with the motivation of “rotate (position) the tooth in a desired position” (Chishti; col. 18, lines 49-67).
Spallek:
Sachdeva ‘553 fails to expressly teach “receive modified treatment visualization data representing a modified orthodontic treatment plan from the treating professional computer or the patient computer, the modified treatment visualization data comprising a modification to a position of at least one tooth of the one or more manipulable 3-D models made in the web browser via the viewer plug-in module by a user clicking on the at least one tooth using a pointing device”. However, this feature is well known in the art, as evidenced by Spallek.
In particular, Spallek teaches “modifiable 3D teeth models technology-web browser plug-in" on page 2, table 1 and “plug-ins that are installed on the client's computer to enhance the web browser's capabilities" on page 4, paragraph 2, “Direct manipulation via the mouse allows users to see the model from any viewpoint and to magnify the model” on page 3, par. 5.
It would have been obvious to one of ordinary skill in the art to include in the “Method and apparatus for site treatment of an orthodontic patient” of Sachdeva‘553 the ability to use the web browser plug-in technology as taught by Spallek since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Chishti:
Sachdeva ‘553 and Sachdeva ‘870 fail to expressly teach “an animated display of the patient’s teeth moving through three or more successive arrangements”, and “animated display of the patient's teeth” however, this feature is well known in the art, as evidenced by Chishti. 
In particular, Chishti discloses “…The appliances are configured to be placed successively on the patient's teeth and to incrementally reposition the teeth from an initial tooth arrangement, through a plurality of intermediate tooth arrangements, and to a final tooth arrangement.” in abstract and “at least one intermediate appliance having a geometry selective to progressively reposition teeth from the first intermediate arrangement to one or more successive intermediate arrangements. The system will still further comprise a final appliance having a geometry selected to progressively reposition teeth from the last intermediate arrangement to the desired final tooth arrangement” on page 3, par. 3. And “The software of the present invention may also incorporate and the user may at any point use a "movie" feature to automatically animate the movement from initial to target states” page 12, par.5.
It would have been obvious to one of ordinary still in the art to include in the method and apparatus for generating a desired three-dimensional digital model of an orthodontic structure system of Sachdeva ‘553 the ability to include intermediate arrangements of teeth as taught by Chishti, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2 recites the system of claim 1, wherein the treatment visualization data comprises one or more of a right buccal view; a left buccal view; a posterior view; an anterior view; a mandibular occlusal view; a maxillary occlusal view; an overjet view; a left distal molar view; a left lingual view; a lingual incisor view; a right lingual view; a right distal molar view; an upper jaw view; or a lower jaw view (Sachdeva‘553; col. 3, line 63 to col. 4, line 36).

Claim 3 recites the system of claim 1, wherein the treating professional computer is associated with one or more treating professionals include dentists or orthodontists (Sachdeva‘553; col. 3, line 63 to col. 4, line 36).

Claim 6 recites the system of claim 4, wherein the one or more partner computers include a supplier computer (Sachdeva‘553; col. 8, line 57 to col. 9, line 4).

Claim 7 recites the system of claim 4, wherein the one or more partners include a delivery company computer (Sachdeva‘553; col. 4, lines 18-36).

Claim 8 recites the system of claim 1, wherein the server performs office management operations in response to input from a treating professional computer (Sachdeva‘553; col. 6, line 58 to col. 7, line 14, col. 8, line 57 to col. 9, line 4).

Claim 9 recites the system of claim 8, wherein the office management operations include one or more of the following: patient scheduling, patient accounting, or claim processing (Sachdeva‘553; col. 10, lines 12-25).

Claim 10 recites the system of claim 1, where the server transmits patient information to a second authorized treating professional computer for consultation, in response to input from a first treating professional computer (Sachdeva‘553; col. 4, lines 37-55).

Claim 11 repeats the similar limitations of claim 1, and is therefore rejected for the same reasons given above for system claim 1.

Claim 13 recites the method of claim 11, further comprising offering an on- line shop geared to the patient's dental requirements (Sachdeva‘553; col. 8, line 57 to col. 9, line 4).

Claim 14 recites the method of claim 11, further comprising providing office management utilities for the treating professional (Sachdeva‘553; col. 6, line 58 to col. 7, line 14, col. 8, line 57 to col. 9, line 4).

Claim 15 recites the method of claim 14, wherein the office management utilities include one or more of the following: patient scheduling, patient accounting, and claim processing (Sachdeva‘553; col. 10, lines 12-25).

Claim 16 recites the method of claim 11, wherein the viewer plug-in module is configured to allow a treating professional to manipulate the one or more manipulable 3-D models of the patient’s teeth using the web browser by displaying a plurality of dental views (Sachdeva‘553; col. 3, line 63 to col. 4, line 36).
The obviousness of modifying the teaching of Sachdeva to include “modifiable 3D teeth models technology-web browser plug-in" and “plug-ins that are installed on the client's computer to enhance the web browser's capabilities" (as taught by Spallek) is as addressed above in the rejection of claim 1 and incorporated herein. 

Claim 17 recites the method of claim 16, wherein the visualization data include one or more of the following: a fight buccal view; a left buccal view; a posterior view; an anterior view; a mandibular occlusal view; a maxillary occlusal view; an overjet view; a left distal molar view; a left lingual view; a lingual incisor view; a right lingual view; a right distal molar view; an upper jaw view; and a lower jaw view (Sachdeva‘553; col. 3, line 63 to col. 4, line 36).

Claim 18 recites the method of claim 11, wherein the viewer plug-in module is configured to display x, y and z axis (Sachdeva‘553; abstract, col. 3, line 63 to col. 4, line 17) to allow the user to modify the position of the at least one tooth.
The obviousness of modifying the teaching of Sachdeva‘553 to include allowing the user to modify the position of the tooth (as taught by Chishti) is as addressed above in the rejection of claim 1 and incorporated herein. 

Claim 20 repeats the similar limitations of claim 1, and is therefore rejected for the same reasons given above for system claim 1.

Claims 4-5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sachdeva et al. (hereinafter Sachdeva ‘553) (U.S. Patent No. 6,315,553 B1), Sachdeva et al. (hereinafter Sachdeva ‘870) (U.S. Patent No. 6,431,870 B1), Chishti et al. (hereinafter Chishti) (US 6,227850 B1), “Web-based 3D online crown preparation course for dental students” by Heiko Spallek, DMD, PhD, Ronald Kaiser, Kenneth Boberick, DMD, Daniel Boston, DMD and Titus Schleyer, DMD, PhD, Department of Dental Informatics (1, 5) and Department of Restorative dentistry (3, 4), Temple University School of Dentistry, Philadelphia, USA, University of Applied sciences, Dresden, Germany (2) (hereinafter Spallek) and further in view of Beer et al. (hereinafter Beer) (U.S. Patent No. 5,995,138).

Claim 4 recites the system of claim 1, the community further comprising one or more partner computers coupled to the server.

Claim 5 recites the system of claim 4, wherein the one or more partner computers include a financing partner computer.
Sachdeva ‘553 fails to expressly teach one or more partner computers coupled to the server (claim 4) and wherein the partner computers include a financing partner computer (claim 5). However, this feature is well known in the art, as evidenced by Beer.
In particular, Beer discloses “claim processing center” in figure 2, item 100 and “a financing partner” in col. 4, line 64 to col. 5, line 16 and Fig.2, item 100.
It would have been obvious to one having ordinary skill in the art at the time of the invention to include the aforementioned limitation as disclosed by Beer with the motivation of to have a support for dental benefits claim (Beer; col. 5, lines 13-16).

Claim 12 recites the method of claim 11, further comprising providing financing options for the patient using one or more financing partners.
Sachdeva ‘553 fails to expressly teach providing financing options for the patient using one or more financing partners. However, this feature is well known in the art, as evidenced by Beer.
In particular, Beer discloses this feature in col. 4, line 64 to col. 5, line 16 and Fig.2, item 100 (sharing data with dental insurance carrier).
It would have been obvious to one having ordinary skill in the art at the time of the invention to include the aforementioned limitation as disclosed by Beer with the motivation of to have a support for dental benefits claim (Beer; col. 5, lines 13-16).

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sachdeva et al. (hereinafter Sachdeva ‘553) (U.S. Patent No. 6,315,553 B1), Sachdeva et al. (hereinafter Sachdeva ‘870) (U.S. Patent No. 6,431,870 B1), Chishti et al. (hereinafter Chishti) (US 6,227850 B1), “Web-based 3D online crown preparation course for dental students” by Heiko Spallek, DMD, PhD, Ronald Kaiser, Kenneth Boberick, DMD, Daniel Boston, DMD and Titus Schleyer, DMD, PhD, Department of Dental Informatics (1, 5) and Department of Restorative dentistry (3, 4), Temple University School of Dentistry, Philadelphia, USA, University of Applied sciences, Dresden, Germany (2) (hereinafter Spallek) and further in view of Pilaro et al. (hereinafter Pilaro) (U.S. Patent Publication No. 2005/0084826 A1).

Claim 19 recites the method of claim 11, further comprising providing supplemental services to the patient, including teeth whitening services. 
Sachdeva ‘553 fails to expressly teach teeth whitening services. However, this feature is well known in the art, as evidenced by Pilaro.
In particular, Pilaro discloses teeth whitening services (Pilaro; abstract, par. 0016 and 0023).
It would have been obvious to one having ordinary skill in the art at the time of the invention to include the aforementioned limitation as disclosed by Pilaro with the motivation of fast, safe and convenient service (Pilaro; par. 0018).

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Arguments about 35 USC 101 rejection:
Not an abstract idea: Applicant argues that claims limitations "generate treatment visualization data representing an orthodontic treatment plan for a patient's teeth ... wherein the treatment visualization data comprises one or more manipulable 3-D models of the patient's teeth ... (1) configured to be displayed in a web browser via a viewer plug-in module as an animated display of the patient's teeth moving through three or more successive arrangements, wherein the animated display allows for user manipulation through the three or more successive arrangements in both time and space, and (2) configured to allow a user to modify a position of at least one tooth of the one or more manipulable 3-D models by clicking on the at least one tooth in the web browser via the viewer plug-in module using a pointing device." Independent claim 1 further recites "transmit the treatment visualization data ... transmit ... a clinical check file comprising teeth movements for each stage of the modified treatment plan ... fabricate the one or more orthodontic appliances with the fabrication machine according to the modified treatment plan." cannot practically performed in the human mind. 
In response, Examiner submits that claim limitations of:  
“generate treatment visualization data representing an orthodontic treatment plan for a patient's teeth, …; 
transmit the treatment visualization data to a treating professional computer or a patient computer prior to adjustment of the patient's teeth according to the treatment plan; 
receive modified treatment visualization data representing a modified orthodontic treatment plan from the treating professional computer or the patient computer, …; 
transmit, at the request of a treating professional, a clinical check file comprising teeth movements for each stage of the modified treatment plan to a consulting professional for review by the consulting professional; 
process the modified treatment visualization data so as to generate fabrication instructions for fabricating one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan;
transmit the fabrication instructions to a fabrication machine configured to fabricate the one or more orthodontic appliances for repositioning the patient's teeth according to the modified treatment plan” 
correspond to certain methods of organizing human activity, not a mental process). That is, these limitations correspond to method of managing interactions between people, such as a user following rules and instructions in order to generating a treatment visualization plan for the patient based on the data received form the dental scanner. 
The additional elements of “a server comprising storage media, treating professional/patient computers, using the server to generate, transmit treatment visualization data, receiving modified treatment data, processing the treatment data to generate fabrication instructions and transmitting the fabrication instruction to a fabrication machine” are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The claim limitations of “fabricate the one or more orthodontic appliances with the fabrication machine according to the modified treatment plan” correspond to insignificant application (see MPEP 2106.05(g)) (also, see the rejection above). 
The additional elements corresponding hardware/software elements and insignificant extra solution activity are not part of the abstract idea and they have been analyzed under Step 2A, Prong one based on MPEP 2106.04(d). 
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and 
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Claims amount significantly more: Applicant argues that the current claims recite additional elements that amount to significantly more, because the features of "one or more manipulable 3-D models ... configured to be displayed in a web browser via a viewer plug-in module as an animated display of the patient's teeth moving through three or more successive arrangements, wherein the animated display allows for user manipulation through the three or more successive arrangements in both time and space." provides a technical improvement over a method that is not performed. 
In response, Examiner submits that the feature of “generating the treatment visualization data comprising one or more manipulable 3-D models configured to be displayed in a web browser and is configured to allow a user to modify a position of at least one tooth” are well-understood, routine, conventional computer functions in the field as evidenced by Chishti reference (Chishti teaches “The viewer program allows the clinician to alter the rendered image by manipulating the image graphically. For example, the clinician can reposition an individual tooth by using a mouse to click and drag or rotate the tooth to a desired position.” in col. 18, lines 49-67.). When the claims define only well-understood, routine and conventional activities, then the claims are not eligible, since they don’t recite significantly more than a judicial exception (see MPEP 2106.05(d)).
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

35 USC 103 Rejections: Applicant argues that Chishti teaches a “movie” feature that fails to teach or suggest an animated display that allows for user manipulation through the three or more successive arrangements in both time and space. In response, Examiner submits that Chishti teaches “…The graphical representation of the teeth can be animated to provide a visual display of the movement of the teeth along the treatment paths. A level-of-detail compression can be applied to the selected data set to render the graphical representation of the teeth. A human user can modify the graphical representation of the teeth, which causes modifications to the selected data set in response to the instruction from the user. A graphical interface with components representing the control buttons on a video cassette recorder can be provided for a human user can manipulate to control the animation…” in col. 1, line 67 to col. 2, line 10, “The viewer program allows the clinician to alter the rendered image by manipulating the image graphically. For example, the clinician can reposition an individual tooth by using a mouse to click and drag or rotate the tooth to a desired position.” in col. 18, lines 49-67 and “The viewer program also includes an animation routine that provides a series of images showing the positions of the teeth at each intermediate step along the treatment path. The clinician controls the animation routine through a VCR metaphor, which provides control buttons similar to those on a conventional video cassette recorder. In particular, the VCR metaphor includes a "play" button 2006 that, when selected, causes the animation routine to step through all of the images along the treatment path. A slide bar 2008 moves horizontally a predetermined distance with each successive image displayed. Each position of the slide bar 2008 and each image in the series corresponds to one of the intermediate treatment steps described above.” In col. 18, lines 16-28.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626